UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6879


RAYMOND C. HINTON,

                Petitioner – Appellant,

          v.

FRANK BISHOP;    THE   ATTORNEY    GENERAL     OF   THE    STATE   OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.       Paul W. Grimm, District Judge.
(8:14-cv-02818-PWG)


Submitted:   October 9, 2015                 Decided:     October 27, 2015


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Raymond C. Hinton, Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Raymond    C.     Hinton    seeks    to    appeal     the    district       court’s

order     dismissing       as     untimely       his    28   U.S.C.       § 2254     (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a     certificate      of     appealability.        28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a       substantial     showing        of    the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.     Cockrell,      537    U.S.    322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Hinton has not made the requisite showing.                        Accordingly, we deny

a    certificate     of    appealability          and    dismiss    the    appeal.        We

dispense      with       oral    argument     because        the    facts    and      legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3